Citation Nr: 0631106	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for neck and back 
impairment.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1953 in the United States Navy, and from November 1956 to 
November 1958 and October 1961 to August 1962 in the United 
States Army.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this case back to 
the RO for additional development in May 2004.

In July 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  
In November 2003, a hearing at the RO was held before the 
undersigned.  A transcript of that hearing also is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

Regrettably, after careful review of the claims file in the 
preparation of a decision, the Board finds that additional 
development is warranted with respect to the veteran's claim.

The VA examination report of January 2002 contains 
information that the veteran receives disability and Social 
Security through a former employer.  The basis of this award 
is not clear from the evidence of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  In Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro, supra.  

A one-page SSA document dated in 1986 is found in the claims 
file.  According to this document, the veteran filed a claim 
with SSA for supplemental security income (SSI) in March 1986 
and was directed to apply for payments from VA by the 
following month.  The exact nature of any disability SSA 
recognized, such as the veteran's cervical spine, is unknown 
from the veteran's VA claims file.  Therefore, the AMC should 
obtain these papers to determine if and when SSA awarded the 
veteran disability payments, and to further determine what 
disability SSA recognized.

Finally, while this matter has been undergoing development, 
additional guidance has been provided concerning notice and 
development provisions.  See Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In view of that 
guidance, additional notice will be provided to the veteran 
and his service representative.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his claim.  In addition, the veteran should 
be afforded a notice letter reflective of the Court's recent 
cases interpreting the Veterans Claims Assistance Act of 2000 
(VCAA).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's SSI application, the 
administrative decision, and all medical 
records considered in his claim for 
disability benefits (and any subsequent 
disability determination evaluations).  In 
addition, it should be determined whether 
appellant was released from his last 
employment by reason of disability.  If 
so, with his assistance as needed, 
attempts should be made to obtain 
information from the appellant's last 
employer.  If appellant knows that the 
disability retirement/termination was not 
due to neck and back impairment, he may so 
notify the RO so that consideration of the 
appeal can continue without additional 
delay.

2. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3. Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for neck and back impairment, as 
appropriate.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the August 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



